Exhibit 10.4 TRANSACTION VOTING AND SUPPORT AGREEMENT TRANSACTION VOTING AND SUPPORT AGREEMENT (this “ Agreement ”), dated as of August 15, 2017, by and between MoviePass Inc., a Delaware Corporation (“ MoviePass ”), and the undersigned stockholder of the Company (as defined below)(“ Stockholder ”). WHEREAS, concurrently with the execution of this Agreement, Helios and Matheson Analytics Inc., a Delaware corporation (the “ Company ”) and MoviePass are entering into a Securities Purchase Agreement of even date herewith (the “
